Donald A. Thompson v. Commissioner.Thompson v. CommissionerDocket No. 30667.United States Tax Court1952 Tax Ct. Memo LEXIS 241; 11 T.C.M. 418; T.C.M. (RIA) 52121; April 25, 1952Donald A. Thompson, pro se, David Karsted, for respondent.  HARRON Memorandum Findings of Fact and Opinion HARRON, Judge: The Commissioner has determined a deficiency in income tax for 1949 in the amount of $268. The question is whether the petitioner is entitled to three dependency credits for his support of his three children under section 25 (b) of the Code. Findings of Fact The petitioner filed his return for 1949 with the collector for the district of Kansas. During the taxable year he was a resident of Topeka, Kansas, and he was employed by the Chicago, Rock Island and Pacific Railroad as a section laborer in the maintenance department. His total income for 1949 amounted to $2,474.07. He was married to Leona Clara1952 Tax Ct. Memo LEXIS 241">*242  Thompson in 1935, and three children were born of the marriage in 1936, 1939, and 1943. Domestic troubles resulted in the separation of the petitioner from his wife in 1948, and she was granted a divorce in April, 1949. The petitioner owned a house in Elmont, Kansas, where he lived with his family prior to his separation. After the separation, his wife and children continued to live in the family home in Elmont until she obtained a divorce, when she went to her mother's home, with the children. The custody of the three children was awarded to petitioner's wife, and the petitioner was ordered by the court, under the divorce decree, to pay his former wife $60 each month for the support of the three children. The petitioner paid the living expenses of his wife and children during 1949 while they lived in Elmont, prior to the date of the divorce. Thereafter, during 1949, he made payments to the court, under its order, for the support of his children. The order of the court required the petitioner to pay for the support of his children, only. In addition to the payments which the petitioner made to the court during 1949 for his children's support, he sent cash to his wife on various occasions1952 Tax Ct. Memo LEXIS 241">*243  for their clothing and medical expenses. The total cost of the support of the petitioner's three minor children during 1949 amounted to $720. The petitioner contributed $488.94 to the support of his three children during 1949, which amount was more than one-half of the total cost of their support. None of the dependent, minor children had any income during 1949. The petitioner's former wife was on relief during part of 1949. Opinion The only question is whether the requirements of section 25 (b) (1) (D) of the Code have been met by the petitioner. He claims three dependency credits (or exemptions) for each of his three minor children for the year 1949. The respondent disallowed the claimed dependency credits because the petitioner did not substantiate the claim. The petitioner has now established that the cost of support of the three minor children in 1949 was $720; that he contributed more than one-half of their support; and that none of the children had any income during 1949. Since all of the statutory requirements in section 25 (b) (1) (D) of the Code are fulfilled, the petitioner is entitled to the claimed dependency credits (or exemptions) for his support of his three1952 Tax Ct. Memo LEXIS 241">*244  minor children. It is so held, and the respondent's disallowance of the credits is reversed. Decision will be entered for the petitioner.